Exhibit 10.2

 

[ex10-2_001.jpg]

 

April 10, 2019

 

STRICTLY CONFIDENTIAL

 

China Jo-Jo Drugstores, Inc.

Hai Wai Hai Tongxin Mansion Floor 6
Gong Shu District, Hangzhou City
People’s Republic of China 310008

 

Attn: Lei Liu, Chief Executive Officer

 

Dear Mr. Liu:

 

This letter agreement (this “Agreement”) constitutes the agreement between China
Jo-Jo Drugstores, Inc. (the “Company”) and H.C. Wainwright & Co., LLC
(“Wainwright”), that Wainwright shall serve as the exclusive agent, advisor or
underwriter in any offering (each, an “Offering”) of securities of the Company
(the “Securities”) during the Term (as hereinafter defined) of this Agreement.
The terms of each Offering and the Securities issued in connection therewith
shall be mutually agreed upon by the Company and Wainwright and nothing herein
implies that Wainwright would have the power or authority to bind the Company
and nothing herein implies that the Company shall have an obligation to issue
any Securities. It is understood that Wainwright’s assistance in an Offering
will be subject to the satisfactory completion of such investigation and inquiry
into the affairs of the Company as Wainwright deems appropriate under the
circumstances and to the receipt of all internal approvals of Wainwright in
connection with the transaction. The Company expressly acknowledges and agrees
that Wainwright’s involvement in an Offering is strictly on a reasonable best
efforts basis and that the consummation of an Offering will be subject to, among
other things, market conditions. The execution of this Agreement does not
constitute a commitment by Wainwright to purchase the Securities and does not
ensure a successful Offering of the Securities or the success of Wainwright with
respect to securing any other financing on behalf of the Company. Wainwright may
retain other brokers, dealers, agents or underwriters on its behalf in
connection with an Offering.

 

A. Compensation; Reimbursement. At the closing of each Offering (each, a
“Closing”), the Company shall compensate Wainwright as follows:

 

1.Cash Fee. The Company shall pay to Wainwright a cash fee, or as to an
underwritten Offering an underwriter discount, equal to 6.0% of the aggregate
gross proceeds raised in each Offering.

 

 

 

 

 

 

430 Park Avenue | New York, New York 10022 | 212.356.0500 | www.hcwco.com
Member: FINRA/SIPC

 

 

 

 

2.Warrant Coverage. The Company shall issue to Wainwright or its designees at
each Closing, warrants (the “Wainwright Warrants”) to purchase that number of
shares of common stock of the Company equal to 6.0% if applicable) placed in
each Offering (and if an Offering includes a “greenshoe” or “additional
investment” component, such number of shares of common stock underlying such
“greenshoe” or “additional investment” component, with the Wainwright Warrants
issuable upon the exercise of such component). If the Securities included in an
Offering are convertible, the Wainwright Warrants shall be determined by
dividing the gross proceeds raised in such Offering by the Offering Price (as
defined hereunder). The Wainwright Warrants shall be in a customary form
reasonably acceptable to Wainwright, have a term of three (3) years and an
exercise price equal to 125% of the offering price per share (or unit, if
applicable) in the applicable Offering and if such offering price is not
available, the market price of the common stock on the date an Offering is
commenced (such price, the “Offering Price”). If warrants are issued to
investors in an Offering, the Wainwright Warrants shall have the same terms as
the warrants issued to investors in the applicable Offering, except that such
Wainwright Warrants shall have an exercise price equal to 125% of the Offering
Price (as such term is defined hereunder) and that such exercise price shall be
at or above the Minimum Price. “Minimum Price” means a price that is the lower
of: (i) the closing price (as reflected on Nasdaq.com) immediately preceding the
signing of the underwriting agreement or the Purchase Agreement (as defined
under Paragraph D. of this Agreement), as the case may be; and (ii) the average
closing price of the common stock (as reflected on Nasdaq.com) for the five
trading days immediately preceding the signing of the underwriting agreement or
the Purchase Agreement, as the case may be.

 

3.Expense Allowance. If the Offering is consummated, out of the proceeds of each
Closing, the Company also agrees to pay Wainwright $50,000 for non-accountable
expenses; plus the additional amount payable by the Company pursuant to
Paragraph D.3 hereunder and, if applicable, the costs associated with the use of
a third-party electronic road show service (such as NetRoadshow); provided,
however, that such amount in no way limits or impairs the indemnification and
contribution provisions of this Agreement. If the Offering is not consummated,
expense allowance is subject to Section B of this Agreement.

 

4.Tail. Wainwright shall be entitled to compensation under clauses (1) and (2)
hereunder, calculated in the manner set forth therein, with respect to any
public or private offering or other financing or capital-raising transaction of
any kind (“Tail Financing”) to the extent that such financing or capital is
provided to the Company by investors whom Wainwright had contacted during the
Term or introduced to the Company during the Term, if such Tail Financing is
consummated at any time within the (i) If an Offering is consummated during the
Term, 12-month period following consummation of the last Offering during the
Term or (ii) if an Offering is not consummated during the Term, 3-month period
following the expiration or termination of this Agreement.

 

2

 

 

B. Term and Termination of Engagement; Exclusivity. The term of Wainwright’s
exclusive engagement will begin on the date hereof and end ninety (90) days
thereafter (the “Term”). Notwithstanding anything to the contrary contained
herein, the Company agrees that the provisions relating to the payment of fees,
reimbursement of expenses, tail, indemnification and contribution,
confidentiality, conflicts, independent contractor and waiver of the right to
trial by jury will survive any termination or expiration of this Agreement.
Notwithstanding anything to the contrary contained herein, the Company has the
right to terminate the Agreement for cause in compliance with FINRA Rule
5110(f)(2)(D)(ii). The exercise of such right of termination for cause
eliminates the Company’s obligations with respect to the provisions relating to
the tail. Notwithstanding anything to the contrary contained in this Agreement,
in the event that an Offering pursuant to this Agreement shall not be carried
out for any reason whatsoever during the Term, the Company shall be obligated to
pay to Wainwright its actual and accountable out-of-pocket expenses related to
an Offering (including the fees and disbursements of Wainwright’s legal counsel,
subject to a cap of $25,000) and, if applicable, for electronic road show
service used in connection with an Offering. During Wainwright’s engagement
hereunder: (i) the Company will not, and will not permit its representatives to,
other than in coordination with Wainwright, contact or solicit institutions,
corporations or other entities or individuals as potential purchasers of the
Securities and (ii) the Company will not pursue any financing transaction which
would be in lieu of an Offering. Furthermore, the Company agrees that during
Wainwright’s engagement hereunder, all inquiries, whether direct or indirect,
from prospective investors will be referred to Wainwright and will be deemed to
have been contacted by Wainwright in connection with an Offering. Additionally,
except as set forth hereunder, the Company represents, warrants and covenants
that no brokerage or finder’s fees or commissions are or will be payable by the
Company or any subsidiary of the Company to any broker, financial advisor or
consultant, finder, placement agent, investment banker, bank or other
third-party with respect to any Offering.

 

C. Information; Reliance. The Company shall furnish, or cause to be furnished,
to Wainwright all information requested by Wainwright for the purpose of
rendering services hereunder and conducting due diligence (all such information
being the “Information”). In addition, the Company agrees to make available to
Wainwright upon request from time to time the officers, directors, accountants,
counsel and other advisors of the Company. The Company recognizes and confirms
that Wainwright (a) will use and rely on the Information, including any
documents provided to investors in each Offering (the “Offering Documents”)
which shall include any Purchase Agreement (as defined hereunder), and on
information available from generally recognized public sources in performing the
services contemplated by this Agreement without having independently verified
the same; (b) does not assume responsibility for the accuracy or completeness of
the Offering Documents or the Information and such other information; and (c)
will not make an appraisal of any of the assets or liabilities of the Company.
Upon reasonable request, the Company will meet with Wainwright or its
representatives to discuss all information relevant for disclosure in the
Offering Documents and will cooperate in any investigation undertaken by
Wainwright thereof, including any document included or incorporated by reference
therein. At each Offering, at the request of Wainwright, the Company shall
deliver such legal letters (including, without limitation, negative assurance
letters), opinions, comfort letters (in the event of a public Offering),
officers’ and secretary certificates and good standing certificates, all in form
and substance satisfactory to Wainwright and its counsel as is customary for
such Offering. Wainwright shall be a third party beneficiary of any
representations, warranties, covenants and closing conditions made by the
Company in any Offering Documents, including representations, warranties,
covenants and closing conditions made to any investor in an Offering.

 

D. Related Agreements. At each Offering, the Company shall enter into the
following additional agreements:

 

1.Underwritten Offering. If an Offering is an underwritten Offering, the Company
and Wainwright shall enter into a customary underwriting agreement in form and
substance satisfactory to Wainwright and its counsel.

 

3

 

 

2.Best Efforts Offering. If an Offering is on a best efforts basis, the sale of
Securities to the investors in the Offering will be evidenced by a purchase
agreement (“Purchase Agreement”) between the Company and such investors in a
form reasonably satisfactory to the Company and Wainwright. Wainwright shall be
a third party beneficiary with respect to the representations and warranties
included in the Purchase Agreement. Prior to the signing of any Purchase
Agreement, officers of the Company with responsibility for financial affairs
will be available to answer inquiries from prospective investors.

 

3.Escrow, Settlement and Closing. If each Offering is not settled via delivery
versus payment (“DVP”), the Company and Wainwright shall enter into an escrow
agreement with a third party escrow agent pursuant to which Wainwright’s
compensation and expenses shall be paid from the gross proceeds of the
Securities sold. If the Offering is settled in whole or in part via DVP,
Wainwright shall arrange for its clearing agent to provide the funds to
facilitate such settlement. The Company shall pay Wainwright closing costs,
which shall also include the reimbursement of the out-of-pocket cost of the
escrow agent or clearing agent, as applicable, which closing costs shall not
exceed $10,000.

 

4.FINRA Amendments. Notwithstanding anything herein to the contrary, in the
event that Wainwright determines that any of the terms provided for hereunder
shall not comply with a FINRA rule, including but not limited to FINRA Rule
5110, then the Company shall agree to amend this Agreement (or include such
revisions in the final underwriting agreement) in writing upon the request of
Wainwright to comply with any such rules; provided that any such amendments
shall not provide for terms that are less favorable to the Company than are
reflected in this Agreement.

 

E. Confidentiality. In the event of the consummation or public announcement of
any Offering, Wainwright shall have the right to disclose its participation in
such Offering, including, without limitation, the Offering at its cost of
“tombstone” advertisements in financial and other newspapers and journals.

 

F. Indemnity.

 

1.In connection with the Company’s engagement of Wainwright hereunder, the
Company hereby agrees to indemnify and hold harmless Wainwright and its
affiliates, and the respective controlling persons, directors, officers,
members, shareholders, agents and employees of any of the foregoing
(collectively the “Indemnified Persons”), from and against any and all claims,
actions, suits, proceedings (including those of shareholders), damages,
liabilities and expenses incurred by any of them (including the reasonable fees
and expenses of counsel), as incurred, whether or not the Company is a party
thereto (collectively a “Claim”), that are (A) related to or arise out of (i)
any actions taken or omitted to be taken (including any untrue statements made
or any statements omitted to be made) by the Company, or (ii) any actions taken
or omitted to be taken by any Indemnified Person in connection with the
Company’s engagement of Wainwright, or (B) otherwise relate to or arise out of
Wainwright’s activities on the Company’s behalf under Wainwright’s engagement,
and the Company shall reimburse any Indemnified Person for all expenses
(including the reasonable fees and expenses of counsel) as incurred by such
Indemnified Person in connection with investigating, preparing or defending any
such claim, action, suit or proceeding, whether or not in connection with
pending or threatened litigation in which any Indemnified Person is a party. The
Company will not, however, be responsible for any Claim that is finally
judicially determined to have resulted from the gross negligence or willful
misconduct of any Indemnified Persons. The Company further agrees that no
Indemnified Person shall have any liability to the Company for or in connection
with the Company’s engagement of Wainwright except for any Claim incurred by the
Company as a result of such Indemnified Person’s gross negligence or willful
misconduct.

 

 

4

 

 

2.The Company further agrees that it will not, without the prior written consent
of Wainwright, settle, compromise or consent to the entry of any judgment in any
pending or threatened Claim in respect of which indemnification may be sought
hereunder (whether or not any Indemnified Person is an actual or potential party
to such Claim), unless such settlement, compromise or consent includes an
unconditional, irrevocable release of each Indemnified Person from any and all
liability arising out of such Claim.

 

3.Promptly upon receipt by an Indemnified Person of notice of any complaint or
the assertion or institution of any Claim with respect to which indemnification
is being sought hereunder, such Indemnified Person shall notify the Company in
writing of such complaint or of such assertion or institution but failure to so
notify the Company shall not relieve the Company from any obligation it may have
hereunder, except and only to the extent such failure results in the forfeiture
by the Company of substantial rights and defenses. If the Company is requested
by such Indemnified Person, the Company will assume the defense of such Claim,
including the employment of counsel for such Indemnified Person and the payment
of the fees and expenses of such counsel, provided, however, that such counsel
shall be reasonably satisfactory to the Indemnified Person and provided further
that if the legal counsel to such Indemnified Person reasonably determines that
the use of counsel chosen by the Company to represent the Indemnified Person
would present such counsel with a conflict of interest or if the defendant in,
or target of, any such Claim, includes an Indemnified Person and the Company,
and legal counsel to such Indemnified Person reasonably concludes that there may
be legal defenses available to it or other Indemnified Persons different from or
in addition to those available to the Company, such Indemnified Person will
employ its own separate counsel (including local counsel, if necessary) to
represent or defend him, her or it in any such Claim and the Company shall pay
the reasonable fees and expenses of such counsel. If such Indemnified Person
does not request that the Company assume the defense of such Claim, such
Indemnified Person will employ its own separate counsel (including local
counsel, if necessary) to represent or defend him, her or it in any such Claim
and the Company shall pay the reasonable fees and expenses of such counsel.
Notwithstanding anything herein to the contrary, if the Company fails timely or
diligently to defend, contest, or otherwise protect against any Claim, the
relevant Indemnified Person shall have the right, but not the obligation, to
defend, contest, compromise, settle, assert crossclaims, or counterclaims or
otherwise protect against the same, and shall be fully indemnified by the
Company therefor, including without limitation, for the reasonable fees and
expenses of its counsel and all amounts paid as a result of such Claim or the
compromise or settlement thereof. In addition, with respect to any Claim in
which the Company assumes the defense, the Indemnified Person shall have the
right to participate in such Claim and to retain his, her or its own counsel
therefor at his, her or its own expense.

 

5

 

 

4.The Company agrees that if any indemnity sought by an Indemnified Person
hereunder is held by a court to be unavailable for any reason then (whether or
not Wainwright is the Indemnified Person), the Company and Wainwright shall
contribute to the Claim for which such indemnity is held unavailable in such
proportion as is appropriate to reflect the relative benefits to the Company, on
the one hand, and Wainwright on the other, in connection with Wainwright’s
engagement referred to above, subject to the limitation that in no event shall
the amount of Wainwright’s contribution to such Claim exceed the amount of fees
actually received by Wainwright from the Company pursuant to Wainwright’s
engagement. The Company hereby agrees that the relative benefits to the Company,
on the one hand, and Wainwright on the other, with respect to Wainwright’s
engagement shall be deemed to be in the same proportion as (a) the total value
paid or proposed to be paid or received by the Company pursuant to the
applicable Offering (whether or not consummated) for which Wainwright is engaged
to render services bears to (b) the fee paid or proposed to be paid to
Wainwright in connection with such engagement.

 

5.The Company’s indemnity, reimbursement and contribution obligations under this
Agreement (a) shall be in addition to, and shall in no way limit or otherwise
adversely affect any rights that any Indemnified Person may have at law or at
equity and (b) shall be effective whether or not the Company is at fault in any
way.

 

G. Limitation of Engagement to the Company. The Company acknowledges that
Wainwright has been retained only by the Company, that Wainwright is providing
services hereunder as an independent contractor (and not in any fiduciary or
agency capacity) and that the Company’s engagement of Wainwright is not deemed
to be on behalf of, and is not intended to confer rights upon, any shareholder,
owner or partner of the Company or any other person not a party hereto as
against Wainwright or any of its affiliates, or any of its or their respective
officers, directors, controlling persons (within the meaning of Section 15 of
the Securities Act or Section 20 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), employees or agents. Unless otherwise expressly
agreed in writing by Wainwright, no one other than the Company is authorized to
rely upon this Agreement or any other statements or conduct of Wainwright, and
no one other than the Company is intended to be a beneficiary of this Agreement.
The Company acknowledges that any recommendation or advice, written or oral,
given by Wainwright to the Company in connection with Wainwright’s engagement is
intended solely for the benefit and use of the Company’s management and
directors in considering a possible Offering, and any such recommendation or
advice is not on behalf of, and shall not confer any rights or remedies upon,
any other person or be used or relied upon for any other purpose. Wainwright
shall not have the authority to make any commitment binding on the Company. The
Company, in its sole discretion, shall have the right to reject any investor
introduced to it by Wainwright.

 

6

 

 

H. Limitation of Wainwright’s Liability to the Company. Wainwright and the
Company further agree that neither Wainwright nor any of its affiliates or any
of its or their respective officers, directors, controlling persons (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act),
employees or agents shall have any liability to the Company, its security
holders or creditors, or any person asserting claims on behalf of or in the
right of the Company (whether direct or indirect, in contract, tort, for an act
of negligence or otherwise) for any losses, fees, damages, liabilities, costs,
expenses or equitable relief arising out of or relating to this Agreement or the
services rendered hereunder, except for losses, fees, damages, liabilities,
costs or expenses that arise out of or are based on any action of or failure to
act by Wainwright and that are finally judicially determined to have resulted
solely from the gross negligence or willful misconduct of Wainwright.

 

I. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and to be fully performed therein. Any disputes that arise under this Agreement,
even after the termination of this Agreement, will be heard only in the state or
federal courts located in the City of New York, State of New York. The parties
hereto expressly agree to submit themselves to the jurisdiction of the foregoing
courts in the City of New York, State of New York. The parties hereto expressly
waive any rights they may have to contest the jurisdiction, venue or authority
of any court sitting in the City and State of New York. In the event Wainwright
or any Indemnified Person is successful in any action, or suit against the
Company, arising out of or relating to this Agreement, the final judgment or
award entered shall be entitled to have and recover from the Company the costs
and expenses incurred in connection therewith, including its reasonable
attorneys’ fees. Any rights to trial by jury with respect to any such action,
proceeding or suit are hereby waived by Wainwright and the Company.

 

J. Notices. All notices hereunder will be in writing and sent by certified mail,
hand delivery, overnight delivery, fax or e-mail, if sent to Wainwright, at the
address set forth on the first page hereof, e-mail: notices@hcwco.com,
Attention: Head of Investment Banking, and if sent to the Company, to the
address set forth on the first page hereof, e-mail:
frank.zhao@jojodrugstores.com, Attention: Chief Financial Officer. Notices sent
by certified mail shall be deemed received five days thereafter, notices sent by
hand delivery or overnight delivery shall be deemed received on the date of the
relevant written record of receipt, notices delivered by fax shall be deemed
received as of the date and time printed thereon by the fax machine and notices
sent by e-mail shall be deemed received as of the date and time they were sent.

 

7

 

 

K. Conflicts. The Company acknowledges that Wainwright and its affiliates may
have and may continue to have investment banking and other relationships with
parties other than the Company pursuant to which Wainwright may acquire
information of interest to the Company. Wainwright shall have no obligation to
disclose such information to the Company or to use such information in
connection with any contemplated transaction.

 

L. Anti-Money Laundering. To help the United States government fight the funding
of terrorism and money laundering, the federal laws of the United States require
all financial institutions to obtain, verify and record information that
identifies each person with whom they do business. This means Wainwright must
ask the Company for certain identifying information, including a
government-issued identification number (e.g., a U.S. taxpayer identification
number) and such other information or documents that Wainwright considers
appropriate to verify the Company’s identity, such as certified articles of
incorporation, a government-issued business license, a partnership agreement or
a trust instrument.

 

M. Miscellaneous. The Company represents and warrants that it has all requisite
power and authority to enter into and carry out the terms and provisions of this
Agreement and the execution, delivery and performance of this Agreement does not
breach or conflict with any agreement, document or instrument to which it is a
party or bound. This Agreement shall not be modified or amended except in
writing signed by Wainwright and the Company. This Agreement shall be binding
upon and inure to the benefit of both Wainwright and the Company and their
respective assigns, successors, and legal representatives. This Agreement
constitutes the entire agreement of Wainwright and the Company with respect to
the subject matter hereof and supersedes any prior agreements with respect to
the subject matter hereof. If any provision of this Agreement is determined to
be invalid or unenforceable in any respect, such determination will not affect
such provision in any other respect, and the remainder of the Agreement shall
remain in full force and effect. This Agreement may be executed in counterparts
(including facsimile or electronic counterparts), each of which shall be deemed
an original but all of which together shall constitute one and the same
instrument.

 

 

*********************

 

8

 

 

In acknowledgment that the foregoing correctly sets forth the understanding
reached by Wainwright and the Company, please sign in the space provided below,
whereupon this letter shall constitute a binding Agreement as of the date
indicated above.

 

  Very truly yours,       H.C. WAINWRIGHT & CO., LLC       By:    /s/ Edward D.
Silvera     Name:  

Edward D. Silvera

    Title:

Chief Operating Officer

    Date: 4/10/2019

 

Accepted and Agreed:         CHINA JO-JO DRUGSTORES, INC.           By: /s/ Ming
Zhao     Name: Ming Zhao     Title: Chief Financial Officer     Date: 4/10/2019
 

 

 

9



 

